327 S.W.3d 5 (2010)
C.M., Respondent,
v.
Todd S. PHILLIPS, Respondents.
No. ED 94280.
Missouri Court of Appeals, Eastern District, Division Two.
October 19, 2010.
Rehearing Denied December 13, 2010.
*6 Frederick P. Tucker, Macon, MO, for Appellant.
Holly L. Yoakum, Union, MO, for Respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Todd S. Phillips (hereinafter, "Appellant") appeals the trial court's judgment granting a full order of protection in favor of CM. (hereinafter, "Petitioner") against him pursuant to Section 455.020 RSMo (2000). In his sole point on appeal, Appellant asserts the trial court erred in granting a full order of protection because the trial court lacked a preponderance of evidence to support its ruling that Appellant abused Petitioner.
We have reviewed the briefs of the parties, the legal file, and transcript on appeal. The trial court's grant of a full order of protection is supported by substantial evidence. Barazi v. Eckoldt, 180 S.W.3d 507, 510 (Mo.App. E.D.2005). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision. The trial court's judgment is affirmed pursuant to Rule 84.16(b).